Citation Nr: 1826587	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected malaria.  

2.  Entitlement to service connection for substance abuse.  


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 until October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed acquired psychiatric disorder.  

2.  The Veteran's substance abuse is considered the result of his willful misconduct.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder is not warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  Service connection for substance abuse is denied for lack of entitlement under the law.  38 C.F.R. § 3.303(c) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal as to the claim.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  In an October 2014 statement, the representative contended the VA examiner's substance abuse diagnosis did not "mention comorbid disorders warranting further due diligence and/or examinations may or may not need to be performed to determine the identification of an underlying mental illness or illnesses."  However, there is no indication in the record that the Veteran had an acquired psychiatric disorder at any point during the appeal period.  No specific error was asserted regarding the VA examination and opinion of record, and as discussed below, the Board finds that the examination was adequate to adjudicate this appeal on the merits.  With regard to the duty to assist, the relevant records have been obtained.  

The Veteran was provided with a VA examination regarding his claims in August 2013.  The Board finds this examination to be adequate upon which to adjudicate the merits of this appeal.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.  

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder.  However, the record does not show that he had a diagnosis during the appeal for an acquired psychiatric disorder.  

The Veteran's STRs do not indicate any acquired psychiatric disorder.  His post-service medical records reflect treatment for symptoms related to substance abuse, but did not contain a diagnosis for an acquired psychiatric disorder.  

In August 2013, a VA examiner diagnosed polysubstance abuse as the Veteran's only psychiatric disorder.  He reported that he never had any psychiatric treatment but attended a support group for his substance abuse problems.  The examiner noted the Veteran's depressed mood, chronic sleep impairment, and hypersomnolence (not insomnia) as symptoms of his substance abuse.  Based on a review of the record, the examiner determined the Veteran did not have an acquired psychiatric disorder.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed acquired psychiatric disorder during the appellate period or a diagnosis close in time to the appeal period.  The August 2013 VA examiner did not diagnose any acquired psychiatric disorder.  Although the Veteran is competent to discuss symptoms, he is not competent to provide statements regarding the diagnosis of any such disability.  See also Brammer, 3 Vet. App. at 225.  

Here, as there is no diagnosis of an acquired psychiatric disorder, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  The competent evidence is against a finding of an acquired psychiatric disorder at any time relevant to the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Substance Abuse

The Veteran is also seeking entitlement to service connection for substance abuse.  

Generally, however, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C. § 105 (2012); 38 C.F.R. §§ 3.1(m), 3.301(d) (2014); see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

Here, there is no contention that the Veteran's substance abuse was acquired secondary to a service-connected disability.  In addition, there is no documentation of substance abuse in the Veteran's service treatment records.  Service connection cannot be granted on a direct basis for disability due to drug use.  As the preponderance of the evidence is against the claim, service connection is denied.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  

Entitlement to service connection for substance abuse is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


